Per Curiam,
The judgment in this case must be affirmed; but, as Colwell was at least passively derelict in knowingly permitting the railroad company to occupy and put its improvements on his land, we agree that it would be inequitable to allow the judgment to work a forfeiture of those improvements. We therefore affirm the judgment, and direct a stay of execution, on payment of costs, for the period of four months; and, in the meantime, the company may proceed to condemn the land, and acquire the right of way in the manner prescribed by the Act of As.sembly in such case made and provided.